DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on October 05, 2020.  Claims  1 – 9, and 11 – 20 are pending and examined below.

Response to Arguments
Examiner acknowledges and appreciates the opportunity to reexamine the case for the Applicant’s claimed invention.
Applicant’s response arguments, with regards to claims 1 – 9, and 11 - 20, filed on October 05, 2020 are moot in view of the new grounds of rejection under the combination of Larner, Tracton, Lee, Schmidt, Rober, Yamamoto, Sweeney, and Seon, which are necessitated by Applicant’s amendments.

Please see detailed rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 - 4 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	
Claim 2 recites the limitation “the monitoring the rider” in line 1.  There is insufficient antecedent basis for this limitation in the claim, and the independent claim 1 on which it depends.  For examination purposes examiner has interpreted “the monitoring the rider” to be “monitoring of the rider”.
Claims 3 and 4 depend on, and incorporate, the limitations of claim 2.  Therefore, claims 3 and 4 are rejected as being indefinite for the reasons given in the rejection of claim 2 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 11, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0052000 A1 to LARNER et al.  (herein after “Larner”) in view of U.S. Patent Application Publication No. 2011/0130956 A1 to TRACTON et al. (herein after “Tracton”).

As to Claim 1 (Currently Amended),
Larner is considered to disclose a method that addresses motion sickness, the method (see Figs. 1, 4 - 9, ¶0024 - ¶0026, "technology relates to determining a route and driving style for a vehicle... to reduce the likelihood of a passenger experiencing motion sickness during a trip... Each portion of each route of the set of routes may be assigned a motion sickness value by combining a sway motion sickness value, a surge motion sickness value, and a heave motion sickness value of each portion of the route for each driving style in a plurality of driving styles. The motion comprising: 
determining a probability that the rider will suffer from motion sickness during a ride based on the rider profile information, the trip information, the environmental information and the vehicle dynamics information (see Fig. 6, ¶0026, ¶0063, and ¶0093, In particular see ¶0063, "Each portion of each route of the set of routes may be assigned a motion sickness value indicating a likelihood that a passenger may experience motion sickness by combining one or more of a sway motion sickness value, a surge motion sickness value, or a heave motion sickness value of each portion of the route for each driving style in a plurality of driving styles."  Emphasis added); 
in response to the probability being greater than a predetermined threshold probability corresponding to a rider (see Fig. 6, ¶0026, ¶0082 - ¶0086.  In particular, see ¶0083 and ¶0085), 
adjusting a route to generate an adjusted route to reduce the probability wherein the route is determined in response to the trip information (see Fig. 6, ¶0026, ¶0074 - ¶0076, and ¶0093.  In particular, see ¶0093); and
controlling vehicle movement along the adjusted route.  (See Fig. 6, ¶0026, and ¶0082 - ¶0086.  In particular, see ¶0082, "When an indication that a passenger is experiencing symptoms of motion sickness is received, the autonomous vehicle may automatically start operating using a less assertive driving style. In some examples, the autonomous vehicle may operate at a slower speed," and see ¶0093, "passengers may 

However, Larner’s motion sickness system mitigation system wherein it determines and dynamically updates a route and driving style for passenger comfort, does not teach, or suggest receiving rider profile information, trip information, environmental information and vehicle dynamics information wherein the rider profile information includes motion sickness history information of a rider.

Consequently, Tracton is introduced to combine with Larner’s motion sickness mitigation system to remedy the gaps it has in disclosing the claimed invention.
Tracton’s work, he presents a vehicle guidance information system returning data to a user, wherein the user's profile may indicate defined both physically and psychologically. For example, routes that traverse mountainous, windy roads may have a higher probability in inducing motion sickness.  (See Abstract and ¶0035.)

Tracton further teaches receiving rider profile information, trip information, environmental information and vehicle dynamics information wherein the rider profile information includes motion sickness history information of a rider.  (See Fig.1, ¶0027 - ¶0031, and ¶0035.  In particular, see ¶0028, “user profile may be specific to a particular user and may include a location history of places the UE 101 has been, a language parameter to synchronize the guidance instructions with the user both in aural and a 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify Larner’s motion sickness mitigation system with the historically based user profile, as taught by Tracton, in order to better correlate the user’s historical proclivity to vehicle road or surface types / conditions that might induce motion sickness.  Doing so, facilitates enhanced and more reliable motion sickness mitigation systems.

As to Claim 6, (Original) 
Modified Larner substantially discloses the method of claim 1, wherein the trip information comprises one or more from among a trip start time, a trip end time, traffic information, weather conditions, trip duration, trip distance, route elevation changes, route stops, and turns on a route.  (See Fig. 1, and ¶0033 - ¶0034, "Data 134 may include detailed map information 136, e.g., highly detailed maps identifying the characteristics of roadways, intersections, crosswalks, speed limits, traffic signals, 

As to Claim 11, (Currently Amended) 
Larner is considered to disclose an apparatus that addresses motion sickness, the apparatus (see Figs. 1, 4 - 9, ¶0024 - ¶0026, "technology relates to determining a route and driving style for a vehicle... to reduce the likelihood of a passenger experiencing motion sickness during a trip... Each portion of each route of the set of routes may be assigned a motion sickness value by combining a sway motion sickness value, a surge motion sickness value, and a heave motion sickness value of each portion of the route for each driving style in a plurality of driving styles. The motion sickness value may indicate a likelihood that a passenger may experience motion sickness from a particular portion of the route and a particular driving style."  See also Abstract) comprising: 
at least one memory comprising computer executable instructions (see Figs. 1, 4, ¶0013, and ¶0030 – ¶0031); and 
at least one processor configured to read and execute the computer executable instructions, the computer executable instructions causing the at least one processor to (see Figs. 1, 4, processors 120, ¶0039): 
determine a probability that the rider will suffer from motion sickness during a ride based on the rider profile information, the trip information, the environmental information and the vehicle dynamics information (see Fig. 6, ¶0026, ¶0063, and ¶0093, In particular see ¶0063, "Each portion of each route of the set of routes may be assigned a motion sickness value indicating a likelihood that a passenger may experience motion sickness by combining one or more of a sway motion sickness value, a surge motion sickness value, or a heave motion sickness value of each portion of the route for each driving style in a plurality of driving styles."  Emphasis added); 
in response to the probability being greater than a predetermined threshold probability corresponding to a rider (see Fig. 6, ¶0026, ¶0082 - ¶0086.  In particular, see ¶0083 and ¶0085), 
adjust a route to generate an adjusted route to reduce the probability wherein the route is determined in response to the trip information (see Fig. 6, ¶0026, ¶0074 - ¶0076, and ¶0093.  In particular, see ¶0093); and
control vehicle movement along the adjusted route.  (See Fig. 6, ¶0026, and ¶0082 - ¶0086.  In particular, see ¶0082, "When an indication that a passenger is experiencing symptoms of motion sickness is received, the autonomous vehicle may automatically start operating using a less assertive driving style. In some examples, the autonomous vehicle may operate at a slower speed," and see ¶0093, "passengers may easily control the vehicle to obtain a smoother, more relaxed ride... Trips in the vehicle may have fewer stops or other interruptions due to passenger discomfort. In addition, passengers may be less likely to become sick in the vehicles.")

However, Larner’s motion sickness system mitigation system wherein it determines and dynamically updates a route and driving style for passenger comfort, does not teach, or suggest receiving rider profile information, trip information, environmental information and vehicle dynamics information wherein the rider profile information includes motion sickness history information of a rider.
Therefore, Tracton is introduced to combine with Larner’s motion sickness mitigation system to remedy the gaps it has in disclosing the claimed invention.
Tracton, on the other hand, teaches receiving rider profile information, trip information, environmental information and vehicle dynamics information wherein the rider profile information includes motion sickness history information of a rider.  (See Fig.1, ¶0027 - ¶0031, and ¶0035.  In particular, see ¶0028, “user profile may be specific to a particular user and may include a location history of places the UE 101 has been, a language parameter to synchronize the guidance instructions with the user both in aural and a visual manner, user characteristics (e.g., colorblindness, handicaps, impairments, etc.), user preferences (e.g., based on a mode of travel, avoidance of certain types of routes, safety preferences, etc.), a combination thereof, or the like.”  See ¶0031, “each of the reference points for providing guidance instructions may include a base weighting that may be adjusted based on the information contained in the map database 113 and the context information database 115. Further, the user profile or trip profile may be used to determine parameters to readjust the weighting structure (e.g., the user profile may be used to weight the guidance instructions towards safer routes or routes that do not induce motion sickness.)”


As to Claim 16, (Original) 
Modified Larner substantially discloses the apparatus of claim 11, wherein the trip information comprises one or more from among a trip start time, a trip end time, traffic information, weather conditions, trip duration, trip distance, route elevation changes, route stops, and turns on a route.  (See Fig. 1, and ¶0033 - ¶0034, "Data 134 may include detailed map information 136, e.g., highly detailed maps identifying the characteristics of roadways, intersections, crosswalks, speed limits, traffic signals, buildings, signs, predicted and real-time traffic information, or other such objects and information. Characteristics of roadways may include shape (hills, curves, degrees of turns, etc.), elevation, and terrain... computing device 110 may… include the… current data feeds (including, for example… weather data."  See ¶0091, Larner also discusses real-time changes to a route.)

Claims 2 – 4, 7 – 8, 12 -14, and 17 - 18 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0052000 A1 to LARNER et al.  (herein after “Larner”) in view of U.S. Patent Application Publication No.  (herein after “Tracton”), and further in view of Foreign Patent Application Publication No. KR 2017/0064909 A to LEE YOUNG IL et al. (herein after "Lee")

As to Claim 2, (Original) 
Modified Larner substantially discloses the method of claim 1.
However, Larner’s motion sickness system mitigation system wherein it determines and dynamically updates a route and driving style for passenger comfort, does not teach, or suggest wherein it consists of wherein the monitoring the rider to determine whether the rider suffers from motion sickness during the ride comprises, receiving the rider response information from one or more from among a camera, a microphone, a biometric sensor, and a user input device.
Consequently, Lee is introduced to combine with Larner’s motion sickness mitigation system to remedy the gaps it has in disclosing the claimed invention.
Lee’s work presents a motion sickness condition detection and relaxation system, wherein it senses motion sickness through biometric data capture of a passenger and vehicle vibration data capture.  A vehicle / machine learning model is applied to the passenger biometric data and vehicle vibration data captured, complied, and executed to perform motion sickness relaxation and / or easement.
 Lee further teaches the system wherein the monitoring the rider to determine whether the rider suffers from motion sickness during the ride comprises (see pg. 3, "present invention provides a motion sickness sensing device comprising: a learning data storage unit configured to store learning data recording biometric information and , and a user input device. (See pg.9, vehicle control unit 40, controls the AVN system 43 to guide the shelter or to guide the route where motion sickness does not occur.”  AVN can be configured to vehicle occupant preferences, especially in the case of further diminishing or alleviating the symptoms of those occupants experiencing motion sickness.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify Larner’s motion sickness mitigation system with the biometric sensing and collection unit, as taught by Lee, in order to update the rider profile such that it determines the probability that the rider will suffer from motion sickness during the ride based on the rider response information.  Doing so, facilitates enhanced and more reliable motion sickness mitigation systems.

As to Claim 3, (Original) 
Modified Larner substantially discloses the method of claim 2.
However, Larner’s motion sickness system mitigation system wherein it determines and dynamically updates a route and driving style for passenger comfort, does not teach, or suggest wherein it updates the rider profile or the determined probability that the rider will suffer from motion sickness during the ride based on the rider response information; and in response to the updated probability being greater than the predetermined threshold probability corresponding to the rider, performing motion sickness mitigation functions.
Lee, on the contrary, teaches the system wherein it updates the rider profile or the determined probability that the rider will suffer from motion sickness during the ride based on the rider response information.  (See pgs. 7 - 8, "the sensing controller 40 is collected by the biometric information and vibration information collecting unit 30 collected by the biometric information collecting unit 20 based on the learning data stored in the learning data storage unit 10. Detects the sickness of the occupants by using the vibration information ... the detection control unit 40 is the biometric information of the occupant's heart rate is more than the threshold (for example, 105) and the occupant's sweat value is more than the threshold (for example, 40), the surging as the vibration information (for example, 6) And the bouncing is above a threshold (e.g., 5), it may be determined that the occupant is feeling sick. Of course, the detection control unit 40 may bounce when the heart rate of the occupant is greater than or equal to the threshold (for example, 105), when the sweat value of the occupant is greater than or equal to the threshold (for example, 40), or when the surging is greater than or equal to the threshold (for example, 6). If at least one of the above thresholds (for example, 5) is satisfied, it may be determined that the occupant is feeling sick.")
Lee further teaches the system wherein response to the updated probability being greater than the predetermined threshold probability corresponding to the rider, 
occupants by using the vibration information." See Fig. 4 and pg. 8, "As shown in FIG.
4, a motion sickness mitigation system according to the present invention includes a
motion sickness sensing apparatus 100, a vehicle control unit 40, a body control module
(BCM) 41, an air conditioning system 42, and an AVN (Audio,                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Video, Navigation) system 43. Looking at the above components, when the motion sickness of the occupant is detected by the motion sickness sensing device 100 described above, the vehicle control unit 40 controls various devices in the vehicle to mitigate the motion sickness of the occupant.")
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify Larner’s motion sickness mitigation system with the sensing controller to collect biometric and vibration information, as taught by Lee, in order to update the rider profile such that it determines the probability that the rider will suffer from motion sickness during the ride based on the rider response information.   Doing so, facilitates enhanced and more reliable motion sickness mitigation systems.

As to Claim 4, (Original) 
Modified Larner substantially discloses the method of claim 3, wherein the camera comprises one or more from among an in vehicle camera, an infrared camera, and a mobile device camera, wherein the microphone comprises one or more from among a microphone embedded in a vehicle and a microphone of a mobile device (see Figs. 1, 4, and  ¶0055, "client computing device 330 may be a wearable computing system, shown as a headmounted computing system… the user may input information using a small keyboard, a keypad, microphone, using visual signals with a camera, or a touch screen”), and 
wherein the user input device comprises one or more from among a touch screen, a button, a keyboard, and a dial.  (See Figs. 1, 4, and ¶0055, "client computing device 330 may be a wearable computing system, shown as a headmounted computing system… the user may input information using a small keyboard, a keypad, microphone, using visual signals with a camera, or a touch screen.")

However, Larner’s motion sickness system mitigation system wherein it determines and dynamically updates a route and driving style for passenger comfort, does not teach, or suggest wherein it consists of the biometric sensors comprise one or more from among a galvanic skin response sensor, a heart rate sensor, a respiration rate sensor, a skin temperature sensor, blood pressure sensor, and an infrared sensor.
Lee, on the other hand, teaches the system wherein it consists of the biometric sensors comprise one or more from among a galvanic skin response sensor, a heart rate sensor, a respiration rate sensor, a skin temperature sensor, blood pressure sensor, and an infrared sensor.  (See Fig. 2 and pg. 5, "the bioinformation collecting unit according to the present invention includes a body temperature sensor 21, a heart rate monitor 22, and a sweat meter 23.”)


As to Claim 7, (Original) 
Modified Larner substantially discloses the method of claim 1.
However, Larner’s motion sickness system mitigation system wherein it determines and dynamically updates a route and driving style for passenger comfort, does not teach, or suggest wherein the vehicle dynamics information comprises one or more from among lateral acceleration, longitudinal acceleration, speed, steering information, suspension settings, seat position, and seat orientation.
Lee, on the other hand, teaches wherein the vehicle dynamics information comprises one or more from among lateral acceleration, longitudinal acceleration, speed, steering information, suspension settings, seat position, and seat orientation.  (See pg. 8, “when the motion sickness of the occupant is detected… the vehicle control unit 40 controls various devices… to mitigate the motion sickness of the occupant… the vehicle control unit 40 control the BCM 41 to adjust the suspension, acceleration / deceleration, and seat of the vehicle.“  Lee discloses the control of vehicle’s dynamics and the adjustment of the vehicle’s seats’ position, in order to alleviate motion sickness symptoms.  See also pg. 5.)


As to Claim 8, (Original) 
Modified Larner substantially discloses the method of claim 1.
However, Larner’s motion sickness system mitigation system wherein it determines and dynamically updates a route and driving style for passenger comfort, does not teach, or suggest wherein the environmental information comprises one or more from among temperature information, humidity information, airflow information, window position information, ambient light information, and odor information.
Conversely, Lee teaches the system wherein the environmental information comprises one or more from among temperature information, humidity information, airflow information, window position information, ambient light information, and odor information.  (See pg. 8, "when the motion sickness of the occupant is detected ... the vehicle control unit 40 controls various devices ... to mitigate the motion sickness of the occupant... the vehicle control unit 40 control the air conditioning system 42 to adjust the air conditioner, the window, the sunroof. For example, turn on the air conditioner to allow the occupant to catch a cold wind or open a window to inhale fresh air.“  Lee teaches motion sickness mitigation techniques through interior cabin environmental air conditioning, and window/ sunroof position ambient light adjustments.)


As to Claim 12, (Original) 
Modified Larner substantially discloses the apparatus of claim 11.
However, Larner’s motion sickness system mitigation system wherein it determines and dynamically updates a route and driving style for passenger comfort, does not teach, or suggest wherein it consists of wherein the monitoring the rider to determine whether the rider suffers from motion sickness during the ride comprises, receiving the rider response information from one or more from among a camera, a microphone, a biometric sensor, and a user input device.
Lee, on the contrary, teaches the system wherein the monitoring the rider to determine whether the rider suffers from motion sickness during the ride comprises (see pg. 3, "present invention provides a motion sickness sensing device comprising: a learning data storage unit configured to store learning data recording biometric information and vibration information when a passenger feels motion sickness; A biometric information collection unit for collecting biometric information of a passenger") receiving the rider response information from one or more from among a camera, a microphone, a biometric sensor (See Fig. 2 and pg. 5, "the bioinformation collecting unit according to the present invention includes a body temperature sensor 21, a heart rate monitor 22, and a sweat meter 23." Lee discloses receiving rider biologic information , and a user input device. (See pg.9, vehicle control unit 40, controls the AVN system 43 to guide the shelter or to guide the route where motion sickness does not occur.”  AVN can be configured to vehicle occupant preferences, especially in the case of further diminishing or alleviating the symptoms of those occupants experiencing motion sickness.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify Larner’s motion sickness mitigation system with the biometric sensing and collection unit, as taught by Lee, in order to update the rider profile such that it determines the probability that the rider will suffer from motion sickness during the ride based on the rider response information.  Doing so, facilitates enhanced and more reliable motion sickness mitigation systems.

As to Claim 13, (Original) 
Modified Larner substantially discloses the apparatus of claim 12, wherein the computer executable instructions cause the at least one processor to substantially perform the claimed invention.
However, Larner’s motion sickness system mitigation system wherein it determines and dynamically updates a route and driving style for passenger comfort, does not teach, or suggest wherein it updates the rider profile or the determined probability that the rider will suffer from motion sickness during the ride based on the rider response information; and in response to the updated probability being greater than the predetermined threshold probability corresponding to the rider, performing motion sickness mitigation functions.

Lee further teaches the system wherein response to the updated probability being greater than the predetermined threshold probability corresponding to the rider, performing motion sickness mitigation functions.  (See Fig. 3 and pg.7, "the sensing controller 40 is collected by the biometric information and vibration information collecting unit 30 collected by the biometric information collecting unit 20 based on the learning data stored in the learning data storage unit 10. Detects the sickness of the

4, a motion sickness mitigation system according to the present invention includes a
motion sickness sensing apparatus 100, a vehicle control unit 40, a body control module
(BCM) 41, an air conditioning system 42, and an AVN (Audio,                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Video, Navigation) system 43. Looking at the above components, when the motion sickness of the occupant is detected by the motion sickness sensing device 100 described above, the vehicle control unit 40 controls various devices in the vehicle to mitigate the motion sickness of the occupant.")
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify Larner’s motion sickness mitigation system with the sensing controller to collect biometric and vibration information, as taught by Lee, in order to update the rider profile such that it determines the probability that the rider will suffer from motion sickness during the ride based on the rider response information, thereby facilitating enhanced and more reliable motion sickness mitigation systems.

As to Claim 14, (Original) 
Modified Larner substantially discloses the apparatus of claim 13, wherein the camera comprises one or more from among an in vehicle camera, an infrared camera, and a mobile device camera, wherein the microphone comprises one or more from among a microphone embedded in a vehicle and a microphone of a mobile device (see Figs. 1, 4, and  ¶0055, "client computing device 330 may be a wearable computing system, shown as a headmounted computing system… the user , and 
wherein the user input device comprises one or more from among a touch screen, a button, a keyboard, and a dial.  (See Figs. 1, 4, and ¶0055, "client computing device 330 may be a wearable computing system, shown as a headmounted computing system… the user may input information using a small keyboard, a keypad, microphone, using visual signals with a camera, or a touch screen.")

However, Larner’s motion sickness system mitigation system wherein it determines and dynamically updates a route and driving style for passenger comfort, does not teach, or suggest wherein it consists of the biometric sensors comprise one or more from among a galvanic skin response sensor, a heart rate sensor, a respiration rate sensor, a skin temperature sensor, blood pressure sensor, and an infrared sensor.
Lee, on the other hand, teaches the system wherein it consists of the biometric sensors comprise one or more from among a galvanic skin response sensor, a heart rate sensor, a respiration rate sensor, a skin temperature sensor, blood pressure sensor, and an infrared sensor.  (See Fig. 2 and pg. 5, "the bioinformation collecting unit according to the present invention includes a body temperature sensor 21, a heart rate monitor 22, and a sweat meter 23.”)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify Larner’s motion sickness mitigation system with the biometric sensing and collection unit, as taught by Lee, in order to update the rider 

As to Claim 17, (Original) 
Modified Larner substantially discloses the apparatus of claim 11.
However, Larner’s motion sickness system mitigation system wherein it determines and dynamically updates a route and driving style for passenger comfort, does not teach, or suggest wherein the vehicle dynamics information comprises one or more from among lateral acceleration, longitudinal acceleration, speed, steering information, suspension settings, seat position, and seat orientation.

Lee, on the other hand, teaches wherein the vehicle dynamics information comprises one or more from among lateral acceleration, longitudinal acceleration, speed, steering information, suspension settings, seat position, and seat orientation.  (See pg. 8, “when the motion sickness of the occupant is detected… the vehicle control unit 40 controls various devices… to mitigate the motion sickness of the occupant… the vehicle control unit 40 control the BCM 41 to adjust the suspension, acceleration / deceleration, and seat of the vehicle.“  Lee discloses the control of vehicle’s dynamics and the adjustment of the vehicle’s seats’ position, in order to alleviate motion sickness symptoms.  See also pg. 5.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify Larner’s motion sickness mitigation system with 

As to Claim 18, (Original) 
Modified Larner substantially discloses the apparatus of claim 11.
However, Larner’s motion sickness system mitigation system wherein it determines and dynamically updates a route and driving style for passenger comfort, does not teach, or suggest wherein the environmental information comprises one or more from among temperature information, humidity information, airflow information, window position information, ambient light information, and odor information.
Conversely, Lee teaches the system wherein the environmental information comprises one or more from among temperature information, humidity information, airflow information, window position information, ambient light information, and odor information.  (See pg. 8, "when the motion sickness of the occupant is detected ... the vehicle control unit 40 controls various devices ... to mitigate the motion sickness of the occupant... the vehicle control unit 40 control the air conditioning system 42 to adjust the air conditioner, the window, the sunroof. For example, turn on the air conditioner to allow the occupant to catch a cold wind or open a window to inhale fresh air.“  Lee teaches motion sickness mitigation techniques through interior cabin environmental air conditioning, and window/ sunroof position ambient light adjustments.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify Larner’s motion sickness mitigation system with .

13.	Claims 5, and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0052000 A1 to LARNER et al.  (herein after “Larner”) in view of U.S. Patent Application Publication No. 2011/0130956 A1 to TRACTON et al. (herein after “Tracton”), in view of Foreign Patent Application Publication No. KR 2017/0064909 A to LEE YOUNG IL et al. (herein after "Lee"), and further in view of U.S. Patent Application Publication No. 2017/0267253 A1 to SCHMIDT et al. (herein after “Schmidt").

As to Claim 5, (Previously Presented) 
Modified Larner substantially discloses the method of claim 1.
However, Larner’s motion sickness system mitigation system wherein it determines and dynamically updates a route and driving style for passenger comfort, does not teach, or suggest wherein it consists of wherein the motion sickness history information of the rider includes at least one of a count of the times the rider has become motion sick, places where the rider has become motion sick, types of vehicle motion that cause the rider motion sickness, time to first sign of motion sickness, rider's first symptom of motion sickness.
Consequently, Schmidt is introduced to combine with Larner’s motion sickness mitigation system to remedy the gaps it has in disclosing the claimed invention.

Schmidt further teaches the system wherein the motion sickness history information includes at least one of a count of the times the rider has become motion sick, places where the rider has become motion sick, types of vehicle motion that cause the rider motion sickness, time to first sign of motion sickness, rider's first symptom of motion sickness.  (See Fig. 1 and ¶0019, and ¶0030, probability of nausea can be ascertained on the basis of… map data… driver activity data and driver-state data (for example, type of driver acidity, suggests time to first sign of sickness, and rider’s first symptom of motion sickness.”)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify Larner’s motion sickness mitigation system, with the rider profile information which includes detailed motion sickness history information of a rider, and motion sickness historical map indicators, as taught by Schmidt, in order to improve the overall comfort and enjoyment of vehicle riders.

As to Claim 15, (Previously Presented) 
Modified Larner substantially discloses the apparatus of claim 11.
However, Larner’s motion sickness system mitigation system wherein it determines and dynamically updates a route and driving style for passenger comfort, wherein the motion sickness history information of the rider includes at least one of a count of the times the rider has become motion sick, places where the rider has become motion sick, types of vehicle motion that cause the rider motion sickness, time to first sign of motion sickness, rider's first symptom of motion sickness.
Schmidt, conversely, teaches the system wherein the motion sickness history information includes at least one of a count of the times the rider has become motion sick, places where the rider has become motion sick, types of vehicle motion that cause the rider motion sickness, time to first sign of motion sickness, rider's first symptom of motion sickness.  (See Fig. 1 and ¶0019, and ¶0030, probability of nausea can be ascertained on the basis of… map data… driver activity data and driver-state data (for example, type of driver acidity, suggests time to first sign of sickness, and rider’s first symptom of motion sickness.”)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify Larner’s motion sickness mitigation system, with the rider profile information which includes detailed motion sickness history information of a rider, and motion sickness historical map indicators, as taught by Schmidt, in order to improve the overall comfort and enjoyment of vehicle riders.

Claims 9 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0052000 A1 to LARNER et al.  (herein after “Larner”) in view of U.S. Patent Application Publication No. 2011/0130956 A1 to TRACTON et al. (herein after “Tracton”), in view of Foreign Patent Application  Foreign Patent Application Publication No. KR 2016/0070617 A to KIM SEON et al. (herein after "Seon").

As to Claim 9, (Original) 
Modified Larner substantially discloses the method of claim 1.
However, Larner’s motion sickness system mitigation system wherein it determines and dynamically updates a route and driving style for passenger comfort, does not teach, or suggest wherein determining the probability that the rider suffers from motion sickness is performed based on conditional functions corresponding to ride duration, 
wherein each of the conditional functions comprises a sum of a constant for the ride duration corresponding to the conditional function and a product of one or more functions, 
3wherein the one or more functions include a first function of the rider profile information, the environmental information, the trip information and the vehicle dynamics information, and 
one or more functions include a first function of the rider profile information, the environmental information, the trip information and the vehicle dynamics information, and a fourth function corresponding to a sum of rider head motion.  


Lee teaches the system wherein determining the probability that the rider suffers from motion sickness is performed based on conditional functions corresponding to ride duration, wherein each of the conditional functions comprises a sum of a constant for the ride duration corresponding to the conditional function and a product of one or more functions, and  3wherein the one or more functions include a first function of the rider profile information, the environmental information, the trip information and the vehicle dynamics information (See pgs. 7 - 8, biometric information and vibration information is collected and compared against thresholds which would present a likelihood that motion sickness would occur.  Lee describes “the detection control unit 40 is the biometric information of the occupant's heart rate is more than the threshold (for example, 105) and the occupant's sweat value is more than the threshold (for example, 40), the surging as the vibration information (for example, 6) And the bouncing is above a threshold (e.g., 5), it may be determined that the occupant is feeling sick”), a second function of rider response information (see Fig. 2 and pg. 5, "the bioinformation collecting unit according to the present invention includes a body temperature sensor 21, a heart rate monitor 22, and a sweat meter 23"), and a third function corresponding to a sum of vehicle motion.  (See pg. 8, "when the motion sickness of the occupant is detected ... the vehicle control unit 40 controls various devices ... to mitigate the motion sickness of the occupant... the vehicle control unit 40 control the BCM 41 to adjust the suspension, acceleration / deceleration, and seat of the vehicle." Lee suggests the 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify Larner’s motion sickness mitigation system with the sensing controller to collect biometric and vibration information, as taught by Lee, in order to update the rider profile such that it determines the probability that the rider will suffer from motion sickness during the ride based on the rider response information.   Doing so, facilitates enhanced and more reliable motion sickness mitigation systems.

Seon’s work presents an emergency information transmission system which collects personal information and health information from a wearable device, and transmits the personal information, health information, location of the vehicle, and information acquisition time to the outside and / or a telematics server.
Seon further teaches rider profile information by suggesting demographic information of other riders. (See pg. 8, "The personal information database 222 stores personal information including a passenger identifier, a gender, an age, a blood type, and the like. The occupant identified is assigned to each occupant to identify the occupant. The personal information may be received from the telematics terminal 100, but is not limited thereto." Sean suggests a telematics terminal for collecting personal information and health information from occupant sensors which are in communication with the vehicle's communication and control unit processing systems.  Where the collected personal information is blood type, t is well known in the art that blood can be 
It would have been obvious to one having ordinary skill in the art before the time
the invention was filed to further modify Larner’s motion sickness mitigation system with the demographic information compiler as suggested by Seon, in order to
better inform motion sickness strategies with enhanced rider profile information. Doing
so, rectifies the degree of incongruity between the information originating from a
person's body's various sensory organs, such as visual stimulation, head and eye
movements, and the vestibular system being stimulated by such dynamics as linear and
angular acceleration.
Yamamoto’s work presents a motion sickness prevention and recovery device  generates an acceleration sensor that detects the direction and magnitude of acceleration of a vehicle, a moving image in which an image moves from a predetermined radiation point toward the front of the screen, and acceleration, and generates a moving image to the display in order to alleviate and / or prevent motion sickness.
Yamamoto, conversely, discloses a fourth function corresponding to a sum of rider head motion. (See ¶0010 - ¶0012, "the motion sickness prevention / recovery device ... includes a head movement detecting unit that detects a movement of a head of a person riding on the vehicle, and the moving image control unit includes an acceleration sensor for detecting a moving image generated by the moving image generating unit. It is desirable to display information instructing the movement of the head in accordance with the direction and magnitude of the acceleration detected by the 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify Larner’s motion sickness mitigation system with the vehicle's occupant's perception of image movement, and the subsequent calibration and management of that image as taught by Yamamoto, in order to mitigate motion sickness by rectifying the degree of incongruity between the information originating from a person's body's various sensory organs, such as visual stimulation, head and eye movements, and the vestibular system being stimulated by such dynamics as linear and angular acceleration.

As to Claim 19, (Original) 
Modified Larner substantially discloses the apparatus of claim 11.
However, Larner’s motion sickness system mitigation system wherein it determines and dynamically updates a route and driving style for passenger comfort, does not teach, or suggest wherein the computer executable instructions cause the at least one processor to determine the probability that the rider suffers from motion sickness is performed based on conditional functions corresponding to ride duration, 
wherein each of the conditional functions comprises a sum of a constant for the ride duration corresponding to the conditional function and a product of one or more functions, 
3wherein the one or more functions include a first function of the rider profile information, the environmental information, the trip information and the vehicle dynamics information, and 
one or more functions include a first function of the rider profile information, the environmental information, the trip information and the vehicle dynamics information, and a fourth function corresponding to a sum of rider head motion.  

Lee, on the other hand, teaches the system wherein the computer executable instructions cause the at least one processor to determine the probability that the rider suffers from motion sickness is performed based on conditional functions corresponding to ride duration, wherein each of the conditional functions comprises a sum of a constant for the ride duration corresponding to the conditional function and a product of one or more functions, and  3wherein the one or more functions include a first function of the rider profile information, the environmental information, the trip information and the vehicle dynamics information (See pgs. 7 - 8, biometric information and vibration information is collected and compared against thresholds which would present a likelihood that motion sickness would occur.  Lee describes “the detection control unit 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify Larner’s motion sickness mitigation system with the sensing controller to collect biometric and vibration information, as taught by Lee, in order to update the rider profile such that it determines the probability that the rider will suffer from motion sickness during the ride based on the rider response information.   Doing so, facilitates enhanced and more reliable motion sickness mitigation systems.

Conversely, Seon teaches rider profile information by suggesting demographic information of other riders. (See pg. 8, "The personal information database 222 stores personal information including a passenger identifier, a gender, an age, a blood type, 
It would have been obvious to one having ordinary skill in the art before the time
the invention was filed to further modify Larner’s motion sickness mitigation system with the demographic information compiler as suggested by Seon, in order to
better inform motion sickness strategies with enhanced rider profile information. Doing
so, rectifies the degree of incongruity between the information originating from a
person's body's various sensory organs, such as visual stimulation, head and eye
movements, and the vestibular system being stimulated by such dynamics as linear and
angular acceleration.
Yamamoto, on the contrary, discloses a fourth function corresponding to a sum of rider head motion. (See ¶0010 - ¶0012, "the motion sickness prevention / recovery device ... includes a head movement detecting unit that detects a movement of a head of a person riding on the vehicle, and the moving image control unit includes an acceleration sensor for detecting a moving image generated by the moving image generating unit. It is desirable to display information instructing the movement of the head in accordance with the direction and magnitude of the acceleration detected by the 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify Larner’s motion sickness mitigation system with the vehicle's occupant's perception of image movement, and the subsequent calibration and management of that image as taught by Yamamoto, in order to mitigate motion sickness by rectifying the degree of incongruity between the information originating from a person's body's various sensory organs, such as visual stimulation, head and eye movements, and the vestibular system being stimulated by such dynamics as linear and angular acceleration.

Claim 20 is rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0052000 A1 to LARNER et al.  (herein after “Larner”), in view of U.S. Patent Application Publication No. 2011/0130956 A1 to TRACTON et al. (herein after “Tracton”), as being unpatentable over Foreign Patent Application Publication No. KR 2017/0064909 A to LEE YOUNG IL et al. (herein after "Lee"), in view of Foreign Patent Application Publication No. JP 2008/230575 to YAMAMOTO SEIJI et al. (herein after "Yamamoto"), in view of U.S. Patent No. 10,112,623 B2 to SWEENEY et al. (herein after “Sweeney"), and in further view of U.S. Patent No. 10,482,669 B2 to ROBER et al. (herein after “Rober").

As to Claim 20, (Original) 
Modified Larner substantially discloses the apparatus of claim 11.
However, Larner’s motion sickness system mitigation system wherein it determines and dynamically updates a route and driving style for passenger comfort, does not teach, or suggest wherein the performing motion sickness mitigation functions comprise one or more from among adjusting environmental conditions in a vehicle, 
controlling vehicle movement to address motion sickness, 
outputting displayed images, lights, text, auditory or tactile information configured to assist the rider in mitigating motion sickness, 
controlling vehicle movement to address motion sickness, providing access to motion sickness medication and remedies, and 
adjusting a route of a vehicle to address motion sickness.
Consequently, both Sweeney and Rober are introduced, as well as previously presented Lee, and Yamamoto, to combine with Larner’s motion sickness mitigation system to remedy the gaps it has in disclosing the claimed invention.
Lee, on the other hand, teaches the system wherein the performing motion sickness mitigation functions comprises one or more from among adjusting environmental conditions in a vehicle (See pg. 8, "when the motion sickness of the occupant is detected ... the vehicle control unit 40 controls various devices ... to mitigate the motion sickness of the occupant. .. the vehicle control unit 40 control the air conditioning system 42 to adjust the air conditioner, the window, the sunroof. For   (See pg. 8, "when the motion sickness of the occupant is detected ... the vehicle control unit 40 controls various devices ... to mitigate the motion sickness of the occupant. .. the vehicle control unit 40 control the BCM 41 to adjust the suspension, acceleration I deceleration, and seat of the vehicle." See also pg. 5.) 
Yamamoto, on the contrary, discloses wherein outputting displayed images, lights, text, auditory or tactile information configured to assist the rider in mitigating motion sickness (see Fig. 2 and ¶0019, "the information processing device 30 is configured by hardware such as a CPU (Central Processing Unit) and a memory, and specifically corresponds to a PC (Personal Computer) ... by operating these hardware, functions of the information ... As illustrated in Fig. 2, the information processing device 30 includes an acceleration input unit 31, a moving image generation unit 32, a moving image control unit 33, and an output unit 34 as functional components." See ¶0007, "a motion sickness prevention / recovery device according to the present invention includes an acceleration sensor that detects a direction and a magnitude of a vehicle 
a radiation point of a moving image generated by the moving image generating unit and a direction of the moving image according to the direction and magnitude of the acceleration detected by the acceleration sensor. Means for outputting a moving image
generated by the moving image generating means"), and adjusting a route of a vehicle
to address motion sickness.
It would have been obvious to one having ordinary skill in the art before the time
the invention was filed to further modify Larner’s motion sickness mitigation system with vehicle occupant's perception of image movement, and the subsequent
calibration and management of that image as taught by Yamamoto, in order to mitigate motion sickness by rectifying the degree of incongruity between the information originating from a person's body's various sensory organs, such as visual stimulation,
head and eye movements, and the vestibular system being stimulated by such dynamics as linear and angular acceleration.

Sweeney’s work presents a sensory stimulation system where an autonomous vehicle (AV) utilizes a set of visual stimulation outputs to provide a passenger of the AV with visual indications of the respective maneuver.
Sweeney, conversely, discloses an apparatus wherein adjusting a route of a
vehicle to address motion sickness. (See Col. 6, Lines 43 - 54, and Col. 7, Lines 1 – 7, Sweeney suggests route planner 122 which adjusts route to alleviate motion sickness 
It would have been obvious to one having ordinary skill in the art before the time
the invention was filed to further modify Larner’s motion sickness mitigation system with the turn by turn route planner technology and autonomous vehicle
subsequent navigation methods based upon the outputs from the route plan as taught
by Sweeney, in order to mitigate motion sickness thereby rectifying the degree of
incongruity between the information originating from a person's body's various sensory
organs, such as visual stimulation, head and eye movements, and the vestibular system
being stimulated by such dynamics as linear and angular acceleration.

Rober’s work presents a VR system for vehicles wherein it provides augmented or virtual views that match visual cues with the physical motions that a passenger experiences, so that the content appears as a distant object stabilized or fixed in the external environment; with the overall objective to mitigate motion sickness for vehicle passengers.
Rober further teaches the system wherein providing access to motion sickness medication and remedies. (See Fig. 20, Col. 13, lines 30 - 53, "sensors and cameras in a VR 30 projection device 720 or elsewhere in the vehicle 700 or on a passenger may
be used to monitor the passenger for signs of motion sickness (e.g., paleness, sweating, fidgeting, swallowing, burping, pulse rate, breath rate, eye motions, etc.). If 
simulated view displayed to the passenger, and/or may otherwise alter the virtual
experience presented to the passenger. If the passenger exhibits no signs of motion
sickness, the VR system may 40 vary from the 1 : 1 mapping, which allows more
flexibility in the virtual experience. For example, visual and other cues that provide the
sense of acceleration may be increased in the virtual experience to make it feel to the
passenger that they are accelerating at a rate faster than the vehicle is 45 actually
accelerating, and/or visual and other cues that provide the sense of a tum may be
increased in the virtual experience to make it feel to the passenger that they are turning
at a rate faster than the vehicle is actually turning. FIGS. 18 through 20 further illustrate
monitoring passengers 50 when using the VR system in a moving vehicle and adapting
the VR experience according to the passengers' physiological responses." Virtual
reality therapy is a psychotherapy treatment that has been in existence at least since
the 1950's as an alternative medical remedy. It is now well established and known in
the art to treat a variety of medical and psychological conditions.)
It would have been obvious to one having ordinary skill in the art before the time
the invention was filed to further modify Larner’s motion sickness mitigation system with vehicle occupant's perception of image movement, and provide it with a VR
system such that it provides VR experience in a moving vehicle and adapts the VR
experience according to the passengers' physiological responses as taught by Rober.
Doing so, mitigates motion sickness by rectifying the degree of incongruity between the


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016, or you can alternatively reach Supervisor Thomas Black at (571) 272 - 6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661